Citation Nr: 1011970	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a spine disorder, 
to include as secondary to service-connected left knee 
arthritis. 

2.  Entitlement to service connection for a left or right hip 
disorder, to include as secondary to service-connected left 
knee arthritis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1980 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that, in pertinent part, denied service 
connection for residuals of a hip injury and a back injury.

In July 2008, a hearing before a Decision Review Officer 
(DRO) was held at the RO.  A transcript of that hearing is of 
record.

In a September 2008 VA Form 9, the Veteran requested a 
hearing before a member of the Board at the Board's Central 
Office in Washington, D.C.  A hearing was scheduled for 
September 23, 2009; however the Veteran failed to attend.  
Thus, the Board considers his hearing request to have been 
withdrawn. 

On a Statement in Support of Claim form received on September 
16, 2009, the Veteran wrote that he wanted to file a claim 
for increased rating for his service-connected left knee 
disability, asserting that his left knee disability had 
worsened in severity.  Although this writing was received at 
the RO within one year of notice of the September 2008 rating 
decision, issued on October 7, 2008, that denied an initial 
disability rating in excess of 10 percent following the grant 
of service connection for the left knee arthritis, the 
writing does not appear to express disagreement with the 
rating decision or express a desire to appeal that decision; 
therefore, the September 2009 Statement in Support of Claim 
form does not appear to constitute a notice of disagreement 
with the initial rating, but is instead a claim for increased 
rating for left knee disability.  The issue of entitlement to 
an increased rating for arthritis of the left knee has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not sustain an in-service injury or 
disease of the spine; did not experience chronic symptoms of 
spine disorder in service; did not experience continuous 
symptoms of spine disorder after service, but a spine 
disorder initially manifested many years after service; and a 
currently diagnosed spine disability is not etiologically 
related to service, and is not etiologically related to or 
worsened by his service-connected arthritis of the left knee.

2.  The competent evidence of record establishes that the 
Veteran does not have a current disability of the right hip; 
and that a left hip disability is not related to service or 
the service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A spine disorder was not incurred in or aggravated by 
active service, nor was such proximately due to, the result 
of, or aggravated by service-connected arthritis of the left 
knee.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) 
(2009).  

2.  A left or right hip disorder was not incurred in or 
aggravated by active service, nor was such proximately due 
to, the result of, or aggravated by service-connected 
arthritis of the left knee.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a May 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection on a direct and secondary basis, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The May 2006 letter also advised the Veteran 
of how VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, VA 
treatment records, private treatment records, the transcript 
of testimony provided by the Veteran during a hearing before 
a DRO, and written statements from the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by participating in VA 
examinations, providing testimony during a hearing before a 
DRO, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  

Service Connection Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
degenerative arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 
7 Vet. App. 439 (1995).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to 
Allen; however, under the facts of this case, the regulatory 
change does not impact the outcome of the appeal.  In order 
to prevail on the theory of secondary service connection, 
there must be evidence of a current disability; evidence of a 
service-connected disability; and medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty."  38 U.S.C. § 1110.  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

        Factual Background

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As an initial matter, the Board notes that the Veteran does 
not contend, and the evidence does not show, that his claimed 
hip and spine disabilities arose during service or are 
related to his service.  In this regard, there is no evidence 
of either disability in service or for many years thereafter. 

The Veteran claims that he is entitled to service connection 
for hip and spine disabilities because they are due to his 
service-connected arthritis of the left knee.  A review of 
the claims file shows that the Veteran is service connected 
for arthritis of the left knee.  In his April 2006 claim, the 
Veteran reported that his claimed hip and spine disabilities 
began in May 2005.  In the September 2008 VA Form 9, the 
Veteran asserted that walking a certain way to alleviate pain 
from his left knee caused displacement of his back, which, in 
turn, caused problems with his hip. 

The service treatment records are negative for any 
complaints, findings, or treatment with regards to any hip or 
spine disabilities.  The lower extremities, spine, and other 
musculoskeletal systems were evaluated as normal during the 
December 1980 medical board examination.  

Private treatment reports from the Nassau University Medical 
Center reveal that the Veteran was seen by the Department of 
Emergency Medicine in May 2005 for complaints of pain in the 
right buttock that radiated down the right thigh to the right 
foot.  He reported that the pain had been present for two or 
three months, but that it had worsened over the prior week.  
The impression of X-rays taken of the lumbar spine indicated 
that there was no acute fracture or subluxation.  
Degenerative changes of L5 were present.  There were also 
small calcific densities in the right pelvis, which may 
represent vascular calcifications, but ureteral 
calcifications could not be ruled out.  Clinical correlation 
was recommended, as well as a computed tomography scan, if 
clinically indicated.  After reviewing the result of the X-
rays and performing a physical examination of the Veteran, 
the diagnosis was musculoskeletal pain. 

The Veteran was provided a VA joints examination in July 
2006, during which the claims file was available and 
reviewed.  The Veteran stated that the onset of his hip 
condition was six months to one year after the onset of left 
knee pain.  During the July 2006 examination, the Veteran 
also complained of right hip pain from favoring it.  He 
stated that he did not know the cause of the disorder, but 
noted that he shifts his weight.  

X-rays of the hips showed mild degenerative changes of the 
left hip, and a normal appearing right hip joint.  There was 
also central lucency in the femoral neck bounded by a 
triangular sclerotic rim, which may be the sequelae of an old 
involuted unicameral bone cyst.

The July 2006 VA examiner performed a physical examination of 
the hips, and noted the result of the X-rays taken of the 
hips.  The examiner interpreted that the right hip X-rays 
showed a normal hip joint with a central lucency suggestive 
of possible old unicameral bone cyst.  The left hip X-rays 
revealed that the left hip joint was unremarkable.  With 
regards to diagnoses, the examiner stated that there was a 
normal examination of both hips with subjective complaints of 
arthralgia.  The examiner opined that the claimed bilateral 
hip conditions were not related to the Veteran's left knee 
condition.  The examiner's reasons included the fact that the 
Veteran did not receive any treatment for hip related 
complaints in the Army.  Further, there were no treatment 
records available for review from the Veteran's reported 
treatment at the Nassau County Medical Center Emergency Room.  

The Veteran also underwent a VA spine examination in June 
2008, during which the claims file was available and 
reviewed.  The Veteran stated that he has not had any traumas 
to the back.  He related all of his symptoms back to an 
injury to the knee while in basic training.  The examiner 
noted that the service treatment records are negative for 
treatment of the lumbar spine, and that the only treatment of 
the lumbar spine after discharge was the 2005 visit to the 
Nassau County Medical Center.  The examiner noted that, since 
that time, the Veteran has not been seen at the VA Medical 
Center or privately for his spine.  

After a physical examination, the examiner noted that an X-
rays of the lumbar spine performed in June 2008 showed 
degenerative changes at L5-S1.  There was a mild 
dextroscoliosis noted on anterior-posterior view.  There was 
minimal to mild facet arthrosis, and joint spaces were well 
maintained.  Further, a computed axial tomography scan of the 
lumbar spine performed in June 2007 showed no fracture or 
subluxation, and mild dextroscoliosis.  There were only four 
non-rib bearing lumbar vertebra with the possibility of 
sacralization of L5, degenerative changes at L4-5 and L2-L3.  

The diagnosis was lumbar spine degenerative changes at fifth 
lumbar-first sacral.  The examiner opined that the lumbar 
spine disability is not related to the left knee disability, 
as the X-ray findings show age-related changes, and the 
physical examination was inconsistent with the Veteran's 
stated history.

        Service Connection for a Spine Disability

After careful consideration of the evidence of record, the 
Board finds that service connection is not warranted for a 
spine disorder.  The Board finds that the Veteran did not 
sustain an in-service injury or disease of the spine, did not 
experience chronic symptoms of spine disorder in service, and 
did not experience continuous symptoms of spine disorder 
after service, but a spine disorder initially manifested many 
years after service.  Even symptoms of a spine disorder were 
not shown during active service, and the first indication of 
a spine disorder are first shown in 2005, approximately 25 
years after discharge from service. 

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  Thus, the Veteran is competent to report the 
symptoms, such as pain, associated with his spine disorder at 
any time.  Although in June 2008 the Veteran related his 
symptoms to an injury to the knee while in basic training, he 
has not specifically alleged, and the evidence does not show, 
an actual back (spine) injury or disease in service, chronic 
symptoms after service, or a continuity of back 
symptomatology since active service.  Rather, in his April 
2006 claim, he indicated that his spine disability began in 
May 2005, and in a September 2008 Form 9, he wrote that 
walking a certain way to alleviate pain from his left knee 
caused displacement of his back.       

Although the Veteran has been diagnosed with having 
degenerative changes of the lumbar spine, the Board finds 
that the weight of the competent evidence in the record 
establishes that such disability is not related to active 
service or to the service-connected arthritis of the left 
knee.  The only medical opinion in the record to address the 
existence of a link between the current spine disorder and 
the arthritis of the left knee is the opinion of the June 
2008 VA examiner, who concluded that the lumbar spine 
condition is not related to the left knee condition.  The 
examiner rendered the opinion after reviewing the claims file 
and examining the Veteran, and a rationale for the conclusion 
was provided.  

The Board notes that the Veteran has expressed his belief 
that his current spine disorder is related to his period of 
service, to include on a secondary basis as a result of his 
service-connected arthritis of the left knee; however, lay 
persons are not competent to opine as to medical etiology or 
render medical diagnoses or medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran is not competent to provide an 
opinion that there is a nexus between the current spine 
disorder and active service or his service-connected 
arthritis of the left knee.  The only competent medical 
opinion of record is to the contrary.

In summary, while there is evidence of a current spine 
disability, there is no evidence of such disability during 
service, and it was first shown by credible and competent 
evidence approximately 25 years after service.  Additionally, 
the preponderance of the competent evidence is against 
finding a link between the current spine disorder and the 
Veteran's military service or his service-connected arthritis 
of the left knee.  There is also no competent evidence that 
his arthritis became manifest to a compensable degree within 
one year from the date of termination of active service, and 
the Veteran's period of peacetime active duty service was 
only from October 8, 1980 to December 17, 1980, which is also 
a period of less than 90 days.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a spine disorder, on a direct, 
secondary, and presumptive basis.  

        Service Connection for a Hip Disorder

The Veteran claims that he has a currently has a hip disorder 
which is related to his period of service, to include on a 
secondary basis as a result of his service-connected 
arthritis of the left knee.  

After a review of the evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for a left or right hip disorder.  The weight of the 
competent evidence demonstrates that the Veteran does not 
have a current right hip disability, and has not had a right 
hip disability at any time during the claim for service 
connection.  The Board notes the Veteran's complaints 
pertaining to the hips; however, there is no competent 
evidence of diagnosed right hip disability.  Pain is not a 
separate disability for VA disability compensation purposes.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  For these reasons, the Board finds that no current 
hip disability exists.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition, there is no basis for finding that a left hip 
disability is related to active service or the service-
connected arthritis of the left knee.  The July 2006 VA 
examiner noted subjective complaints of arthralgia, but found 
that there was a normal examination of both hips.  Although 
X-rays of the hips showed mild degenerative changes of the 
left hip, the examiner also concluded that left hip X-rays 
showed that the left hip joint was unremarkable.  The 
examiner further opined that the claimed bilateral hip 
conditions were not related to the Veteran's left knee 
disability.  Although the Veteran is competent to state his 
symptoms with regards to his claimed hip disorder, he cannot 
provide the requisite diagnosis, as the disability at issue 
requires expertise to diagnose and evaluate.  

Additionally, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not incur a hip disorder in 
service, such disorder was not chronic in service, nor has it 
been continuous since separation from active service.  On the 
question of onset of hip symptoms, the Veteran has provided 
varying and inconsistent reports of when his symptoms began.  
In July 2006, he reported that the onset of his hip disorder 
was six months to one year after the onset of left knee pain.  
The Board notes that the record reflects that the Veteran has 
experienced knee pain since active service, therefore the 
Veteran's statement that the onset of his hip condition was 
six months to one year after the onset of left knee pain 
suggests that he asserts that his claimed hip disorder began 
during active service.  

Inconsistent with such assertion, however, are the Veteran's 
own histories reported elsewhere, and the fact that the 
service treatment records are negative for any complaints, 
findings, diagnosis, or treatment with regards to the hips.  
The Veteran's first report of any hip problems was in May 
2005.  Further, in his April 2004 claim, the Veteran 
indicated that his claimed hip disorder began after service 
in May 2005.  Thus, the Board finds that to the extent that 
the Veteran currently contends that he sustained a hip 
condition within one year after the onset of left knee pain 
during service, such contentions are inconsistent with the 
contemporaneous evidence, including the treatment records and 
his own statements, and are not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) ("the 
lack of contemporaneous medical records may be a fact that 
the Board can consider and weigh against a veteran's lay 
evidence").  

Moreover, as noted above, the Veteran asserts that he has a 
current hip disorder as a result of his current spine 
disorder, which he claims was caused by a service-connected 
left knee disability.  However, as the Board has determined 
herein that service connection is not warranted for a spine 
disability, the Veteran is not entitled to secondary service 
connection for any hip disorder on that basis.

In summary, the competent evidence of demonstrates that the 
Veteran does not have a current right hip disability, and 
that a left hip disorder is not related to service or a 
service-connected disability (left knee).  A preponderance of 
the competent evidence is against finding a link between any 
current hip disorder and the Veteran's military service or 
his service-connected arthritis of the left knee.  Likewise, 
there is no competent evidence that arthritis of the left or 
right hip became manifest to a compensable degree within one 
year from the date of termination of active service, and the 
Veteran's period of peacetime active duty service was only 
from October 8, 1980 to December 17, 1980, which is also a 
period of less than 90 days.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left or right hip disorder, on a 
direct, secondary, and presumptive basis.  

In reaching the conclusions above with respect to both claims 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   


ORDER

Service connection for a spine disorder, including as 
secondary to the service-connected arthritis of the left 
knee, is denied.

Service connection for a hip disorder, including as secondary 
to the service-connected arthritis of the left knee, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


